Title: From George Washington Adams to Louisa Catherine Johnson Adams, 20 March 1825
From: Adams, George Washington
To: Adams, Louisa Catherine Johnson




My dear Mother.
Quincy 20th. March 1825.


A most unpleasant journey was completed by our arrival at Quincy last week where we had the satisfaction of finding grandfather in better health and more comfortable than when we had last seen him. Two days afterwards Charles left us and returned to Cambridge anticipating much pleasure from the remaining months of his residence there but a little afflicted by the assignment of a part to him during his absence. He never shone more than since his return: in the finest spirits himself, he has communicated them to every body within their influence and his departure was a subject of universal regret. We found Uncle Thomas ill but the rest of the family very well and at present he is so much better that we may say all are well. It is singular to feel the quiet and repose of this house after the exciting political events of a Washington winter: it never was more sensible and certainly never more agreeable than now: the morning comes, the evening goes without disturbing the calmness of life yet it is not monotonous; the papers give us the news every day and scarce a day passes without the visit of strangers or friends. Grandfather is gratified with the public for its acquiescence in the election and with many individuals for—the handsome letters they have address’d to him on the occasion: he is inclined to enjoy conversation and takes a more lively interest in passing occurrences than he did some time ago, and although confined to his chair and deprived of all power of taking exercise, the composure of his mind and the affectionate kindness of his manner give additional interest to his age and character.
A letter from John last night tells us that you are recovering and Elizabeth confirms it by writing that you have gone out. Upon this subject I feel anxious and am truly obliged to John for his note of the 11th: which shall be acknowledged immediately upon my return to Boston, Quincy being destitute of what he used to call "conveniences" for writing
With respectful remembrance to my Father I remain / most affectionately your son



George Washington Adams


